DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0117994 to Lee; in view of US 2014/0306985 to Jeong et al.; in view of US 2020/0296843 to Gao et al.; further in view of US 2020/0081492 to Wang et al.

	As per claim 1, Lee teaches a display apparatus comprising: 
a display panel including an edge area having a rounded shape on a first surface of the display panel facing and most proximate to a user in a first state (Fig. 6) and having a flat shape on the first surface of the display panel facing and most proximate to the user in a second state (Fig. 7).
Lee does not teach 
a gate driver which applies a gate signal to a gate line of the display panel; 
a data driver which applies a data voltage to a data line of the display panel; and 
a driving controller which processes input image data according to the first state and the second state.
Jeong et al. teach 
a gate driver (Fig. 1, 210) which applies a gate signal to a gate line of the display panel; 
a data driver (Fig. 1, 250) which applies a data voltage to a data line of the display panel; and 
a driving controller (Fig. 1, 400/500, Fig. 7, paragraph 100) which processes input image data according to the first state and the second state.
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, by including a gate driver which applies a gate signal to a gate line of the display panel, a data driver which applies a data voltage to a data line of the display panel, and a driving controller which processes input image data according to the first state and the second state, such as taught by Jeong et al., for the purpose of improving image uniformity.
Lee and Jeong et al. do not teach wherein the display panel includes a first display area having a first pixel density and a second display area having a second pixel density less than the first pixel density, and wherein the second display area corresponds to the edge area of the display panel.
Gao et al. teach wherein the display panel includes a first display area (Fig. 11, area 12) having a first pixel density and a second display area (Fig. 11, area 11) having a second pixel density less than the first pixel density (paragraph 27, “A size H1 of each column of sub-pixels 2 located in the bent edge area 11 in the row direction h1 is larger than a size H2 of each column of sub-pixels 2 located in the planar area 12 in the row direction h1”), and wherein the second display area corresponds to the edge area of the display panel.
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee and Jeong et al., so that the display panel includes a first display area having a first pixel density and a second display area having a second pixel density less than the first pixel density, and wherein the second display area corresponds to the edge area of the display panel, such as taught by Gao et al., for the purpose of mitigating picture degradation on a curved surface.
Lee, Jeong and Gao et al. do not explicitly teach the edge area having the rounded shape or a curved shape on a second surface opposite the first surface of the display panel.
Wang et al. teach the edge area having he rounded shape or a curved shape on a second surface opposite the first surface of the display panel (Figs. 3 and 6, rear surface 20R has a curved shape).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, Jeong and Gao et al., so that the edge area has the rounded shape or a curved shape on a second surface opposite the first surface of the display panel, such as taught by Wang et al., for the purpose of improving visual appearance.

As per claim 3, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 1, wherein the first display area is active and the second display area is inactive in the first state (Jeong, paragraph 14).

As per claim 4, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 3, wherein the first display area is active and the second display area is active in the second state (Jeong, Fig. 7, paragraphs 14-17, it is implicitly stated that there is no brightness correction in the curved area when the display is flat).

As per claim 5, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 4, wherein the driving controller in the first state generates a data signal based on the input image data corresponding to the first display area and outputs the data signal to the data driver (Jeong, Figs. 1 and 7, paragraph 14, flat area data will be construed as the claimed input image data corresponding to the first display area, and curved area data will be construed as the claimed data signal, said flat area data is higher than the curved area data when the display is bent in the front direction), and wherein the driving controller in the second state upscales the input image data corresponding to the first display area to match the first display area and the second display area to generate an upscaled data signal and outputs the upscaled data signal to the data driver (Jeong, paragraphs 14 and 102, when the display returns to a flat state, the data in the newly flat area is higher than the previous data in said newly flat area).

As per claim 6, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 4, wherein the driving controller in the second state generates a data signal based on the input image data corresponding to the first display area and the second display area and outputs the data signal to the data driver (Jeong, Figs. 1 and 7, when the display is flat, a flat data signal is generated for first and second areas), and wherein the driving controller in the first state trims the input image data corresponding to the first display area and the second display area to match the first display area to generate a trimmed data signal and outputs the trimmed data signal to the data driver (Jeong, Figs. 1 and 7, paragraph 14 and 102, when the display is curved, brightness is reduced by reducing/trimming a data signal for the second area).

	As per claim 11, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 4, wherein the driving controller includes a color coordinate compensator (Jeong, paragraph 21, “at least one of a brightness and color coordinate”) which compensates a first color coordinate of the first display area and a second color coordinate of the second display area in a way such that the first color coordinate of the first display area is equal to the first color coordinate of the second display area for an image data having a same grayscale value in the second state (Jeong, paragraph 66).

	As per claim 13, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 4, further comprising: an angle sensor (Fig. 1, 300) which senses an angle of the edge area of the display panel.

	As per claim 14, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 13, wherein the driving controller automatically controls an active state and an inactive state of the second display area based on the angle of the edge area (Jeong, paragraphs 14-17, a minimum brightness of the second area will be construed as the claimed inactive state, said brightness is controlled based on the degree of bending as per S720 in Fig. 7).

	As per claim 15, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 1, wherein the edge area of the display panel has another rounded shape in a third state, wherein a display surface of the display panel has a convexly rounded shape in the first state, and wherein the display surface of the display panel has a concavely rounded shape in the third state (Jeong, paragraphs 14-17, bending may be performed towards rear or front directions).

	As per claim 16, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 15, wherein the first display area is active and the second display area is inactive in the first state (Jeong, paragraph 14, minimum brightness at maximum bend towards front direction), wherein the first display area is active and the second display area is active in the second state (Jeong, paragraphs 14-17, it is implicitly disclosed, that during the flat state, both areas are active), and wherein the first display area is active and the second display area is active in the third state (Jeong, paragraph 16, maximum brightness at maximum bend towards rear direction).

	As per claim 17, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

	As per claim 18, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 19, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

As per claim 20, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0117994 to Lee; in view of US 2014/0306985 to Jeong et al.; in view of US 2020/0296843 to Gao et al.; in view of US 2020/0081492 to Wang et al.; further in view of US 2021/0191478 to Mehandjiysky et al.

As per claim 2, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 1.
Lee, Jeong, Gao and Wang et al. do not teach a hinge disposed corresponding to the edge area of the display panel, wherein the hinge converts a shape of the edge area to the rounded shape or the flat shape.
Mehandjiysky et al. teach a hinge disposed corresponding to the edge area of the display panel, wherein the hinge converts a shape of the edge area to the rounded shape or the flat shape (Fig. 2B, 204).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, Jeong, Gao and Wang et al., by disposing a hinge corresponding to the edge area of the display panel, wherein the hinge converts a shape of the edge area to the rounded shape or the flat shape, such as taught by Mehandjiysky et al., because it achieves the same functionality and predictable result of modifying the shape of the display.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0117994 to Lee; in view of US 2014/0306985 to Jeong et al.; in view of US 2020/0296843 to Gao et al.; in view of US 2020/0081492 to Wang et al.; further in view of US 2016/0148554 to Lim et al.

As per claim 7, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 4.
Lee, Jeong, Gao and Wang et al. do not teach wherein the driving controller includes a luminance compensator which compensates a first luminance of the first display area and a second luminance of the second display area in a way such that the first luminance of the first display area is equal to the second luminance of the second display area for an image data having a same grayscale value in the second state.
Lim et al. teach wherein the driving controller includes a luminance compensator (Fig. 4, 130/140) which compensates a first luminance of the first display area and a second luminance of the second display area in a way such that the first luminance of the first display area is equal to the second luminance of the second display area for an image data having a same grayscale value in the second state (Fig. 5A, paragraph 112, the luminance for all areas is equal during the flat state).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, Jeong, Gao and Wang et al., so that the driving controller includes a luminance compensator which compensates a first luminance of the first display area and a second luminance of the second display area in a way such that the first luminance of the first display area is equal to the second luminance of the second display area for an image data having a same grayscale value in the second state, such as taught by Lim et al., for the purpose of generating a uniform image.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0117994 to Lee; in view of US 2014/0306985 to Jeong et al.; in view of US 2020/0296843 to Gao et al.; in view of US 2020/0081492 to Wang et al.; further in view of US 2021/0210010 to Gao et al., from here-on referred to as Gao2.

As per claim 8, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 7, wherein the display panel includes a first edge area disposed in a left side of the display panel (Lee, Fig. 7, edge between S2 and S1) and a second edge area disposed in a right side of the display panel (Lee, Fig. 7, edge between S3 and S1), wherein a display area corresponding to the first edge area is the second display area (Lee, Fig. 7, S2) and a display area corresponding to the second edge area is a third display area (Lee, Fig. 7, S3), and the first display area (Lee, Fig. 7, S1) is disposed between the second display area and the third display area.
Lee, Jeong, Gao and Wang et al. teach wherein a luminance of the second display area is compensated based on an average luminance of an area of the first display area adjacent to the second display area, and a luminance of the third display area is compensated based on an average luminance of an area of the first display area adjacent to the third display area.
Gao2 teaches and wherein a luminance of the second display area is compensated based on an average luminance of an area of the first display area adjacent to the second display area (Fig. 18, area 701 is adjacent to 702, see paragraphs 80-81), and a luminance of the third display area is compensated based on an average luminance of an area of the first display area adjacent to the third display area (Fig. 18, area 701 (implicit) on right side is adjacent to 702 (implicit) on right side, see paragraphs 80-81).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, Jeong, Gao and Wang et al., so that a luminance of the second display area is compensated based on an average luminance of an area of the first display area adjacent to the second display area, and a luminance of the third display area is compensated based on an average luminance of an area of the first display area adjacent to the third display area, such as taught by Gao2, for the purpose of improving luminance uniformity.

As per claim 12, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 11, wherein the display panel includes a first edge area disposed in a left side of the display panel (Lee, Fig. 7, edge between S1 and S2) and a second edge area disposed in a right side of the display panel (Lee, Fig. 7, edge between S1 and S3), wherein a display area corresponding to the first edge area is the second display area (Lee, Fig. 7, S2) and a display area corresponding to the second edge area is a third display area (Lee, Fig. 7, S3), and the first display area (Lee, Fig. 7, S1) is disposed between the second display area and the third display area, and wherein a color coordinate is made uniform (Jeong, paragraph 66).
Lee, Jeong, Gao and Wang et al. do not teach wherein a color coordinate of the second display area is compensated based on an average color coordinate of an area of the first display area adjacent to the second display area, and a color coordinate of the third display area is compensated based on an average color coordinate of an area of the first display area adjacent to the third display area.
Gao2 teaches wherein a display attribute of the second display area is compensated based on an average display attribute of an area of the first display area adjacent to the second display area (Fig. 18, area 701 is adjacent to 702, see paragraphs 80-81), and a display attribute of the third display area is compensated based on an average display attribute of an area of the first display area adjacent to the third display area (Fig. 18, area 701 (implicit) on right side is adjacent to 702 (implicit) on right side, see paragraphs 80-81). Notice that given that Lee, Jeong and Gao et al. already teach wherein in addition to brightness, Gao2 seems to suggest using the same technique for the color coordinates of Lee, Jeong and Gao et al..
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, Jeong, Gao and Wang et al., so that a color coordinate of the second display area is compensated based on an average color coordinate of an area of the first display area adjacent to the second display area, and a color coordinate of the third display area is compensated based on an average color coordinate of an area of the first display area adjacent to the third display area, such as taught by Gao2, for the purpose of improving display uniformity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0117994 to Lee; in view of US 2014/0306985 to Jeong et al.; in view of US 2020/0296843 to Gao et al.; in view of US 2020/0081492 to Wang et al.; in view of US 2017/0206835 to Hirakata et al.; further in view of US 2021/0210010 to Gao et al., from here-on referred to as Gao2.

As per claim 9, Lee, Jeong, Gao and Wang et al. teach the display apparatus of claim 7, wherein the display panel includes a first edge area disposed in a left side of the display panel (Lee, Fig. 7, edge between S2 and S1), a second edge area disposed in a right side of the display panel (Lee, Fig. 7, edge between S2 and S1), wherein a display area corresponding to the first edge area is the second display area (Lee, Fig. 7, S2), a display area corresponding to the second edge area is a third display area (Lee, Fig. 7, S3). 
Lee, Jeong, Gao and Wang et al. do not teach a third edge area disposed in an upper side of the display panel, and a fourth edge area disposed in a lower side of the display panel, a display area corresponding to the third edge area is a fourth display area, a display area corresponding to the fourth edge area is a fifth display area, and the first display area is disposed between the second display area, the third display area, the fourth display area and the fifth display area.
Hirakata et al. teach a third edge area (Fig. 2B1, edge between 111 and 113) disposed in an upper side of the display panel, and a fourth edge area (Fig. 2B1, edge between 111 and 115) disposed in a lower side of the display panel, a display area corresponding to the third edge area (Fig. 2B1, 113) is a fourth display area, a display area corresponding to the fourth edge area (Fig. 2B1, 115) is a fifth display area, and the first display area (Fig. 2B1, 111) is disposed between the second display area, the third display area, the fourth display area and the fifth display area.
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, Jeong, Gao and Wang et al., by adding a third edge area disposed in an upper side of the display panel, and a fourth edge area disposed in a lower side of the display panel, a display area corresponding to the third edge area is a fourth display area, a display area corresponding to the fourth edge area is a fifth display area, and the first display area is disposed between the second display area, the third display area, the fourth display area and the fifth display area, such as taught by Hirakata et al., for the purpose of increasing available display surface area.
Lee, Jeong, Gao, Wang and Hirakata et al. do not teach wherein a luminance of the second display area is compensated based on an average luminance of an area of the first display area adjacent to the second display area, a luminance of the third display area is compensated based on an average luminance of an area of the first display area adjacent to the third display area, a luminance of the fourth display area is compensated based on an average luminance of an area of the first display area adjacent to the fourth display area, and a luminance of the fifth display area is compensated based on an average luminance of an area of the first display area adjacent to the fifth display area.
Gao2 teaches wherein a luminance of the second display area is compensated based on an average luminance of an area of the first display area adjacent to the second display area, a luminance of the third display area is compensated based on an average luminance of an area of the first display area adjacent to the third display area, a luminance of the fourth display area is compensated based on an average luminance of an area of the first display area adjacent to the fourth display area, and a luminance of the fifth display area is compensated based on an average luminance of an area of the first display area adjacent to the fifth display area (Fig. 18, paragraphs 80-81, adjacent areas are made uniform by using an average brightness).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, Jeong, Gao Wang and Hirakata et al., so that a luminance of the second display area is compensated based on an average luminance of an area of the first display area adjacent to the second display area, a luminance of the third display area is compensated based on an average luminance of an area of the first display area adjacent to the third display area, a luminance of the fourth display area is compensated based on an average luminance of an area of the first display area adjacent to the fourth display area, and a luminance of the fifth display area is compensated based on an average luminance of an area of the first display area adjacent to the fifth display area, such as taught by Gao2, for the purpose of improving luminance uniformity.

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694